Schmuck, J.
It must be held that despite the unequivocal denial of the defendant he knew actually as well as legally of rule 13 printed on the back of the contract. The appearance of the paper itself gives undisputable evidence of printed matter on the back thereof and common experience indicates that a merchant actuated by the ordinary considerations of business would undoubtedly acquaint himself therewith. If, therefore, it be discovered that the dispute between the parties is one included within the provisions of this rulé the petition must be granted. It is held "that such is the case for the rule provides that disputes between buyer and seller arising from contracts based on the rules printed on the back of the contract herein should be subject to arbitration. This language must mean that any dispute arising from the contract and concerning the rights and responsibilities as therein designated is a matter for arbitration. As the questions in controversy involving the restriction of patterns and colors to the respondent and the right of the petitioner to limit the terms of credit are questions bom of the contract the right to arbitration is inevitable. Settle order on notice.
Motion granted.